Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’ arguments, filed on 11/04/2019.
Claims 1-20 are allowed in this Office Action.
Reasons for Allowance
Prior art of record:
U.S. Patent Application Publication No. 20130346982 to Kalai et al. teaches a system and method for generating a program. The method includes detecting a number of steps for performing a task on a computing device and detecting an example relating to each of the steps, wherein the example includes input data and corresponding output data relating to the step. The method also includes, for each example, determining a rule that transforms the input data to the corresponding output data based on cues including textual features within the input data and the corresponding output data. The method further includes generating a program for performing the task based on the rules.
U.S. Patent Application Publication No. 20110038531 to Arasu et al. teaches a system and method for learning string transformations from examples. Techniques are described to leverage a set of sample or example matched pairs of strings to learn string transformation rules, which may be used to match data records that are semantically equivalent. In one embodiment, matched pairs of input strings are accessed. For a set of matched pairs, a set of one or more string transformation rules are learned. A transformation rule may include two strings determined to be semantically equivalent. The transformation rules are used to determine whether a first and second string match each other.

However, the prior art of record does not teaches the combination of features “…search a plurality of remote sources to identify candidate transformation tools relevant for performing data transformations; analyze the candidate transformation tools to identify one or more tool examples corresponding with each of the candidate transformation tools; for each of the candidate transformation tools, store the one or more tool examples in association with the corresponding candidate transformation tool; and based on a comparison of at least a portion of the tool examples with at least a portion of the set of example values, identify a transformation tool as relevant to facilitate transforming the one or more example input values to the desired form in which to transform data…” as shown in the independent claim 1; “searching a plurality of remote sources to identify a candidate transformation function for performing data transformations; analyzing source code associated with the candidate transformation function to identify a portion of the source code for use in generating a new transformation function; generating a new transformation function; and storing the new transformation function for subsequent use in transforming data” as shown in the independent claim 10; and “searching a plurality of remote sources to identify candidate transformation tools relevant for performing data transformations; analyzing the candidate transformation tools to identify one or more tool examples corresponding with each of the candidate transformation tools; analyzing the candidate transformation tools to identify one or more tool attributes corresponding with each of 
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 10 and 16 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168